                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION
                        3:17-cv-00274-MR

AJANAKU MURDOCK,                          )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )           ORDER
                                          )
R. DAVID MITCHELL, et al.,                )
                                                                  )
              Defendants.        )
________________________________ )

      THIS MATTER comes before the Court on Defendant Haynes’ Motion

to Dismiss and Motion for Summary Judgment [Doc. 55], Defendant

Mitchell’s Motion for Summary Judgment [Doc. 59], and Plaintiff’s

“Motion/Request Relief from Judgment or Order” [Doc. 74].

I.    PROCEDURAL BACKGROUND

      Pro se Plaintiff Ajanaku Murdock (“Plaintiff”) is a North Carolina inmate

currently incarcerated at Alexander Correctional Institution in Taylorsville,

North Carolina. Plaintiff filed this action on May 23, 2017, pursuant to 42

U.S.C. § 1983, naming fourteen individual Defendants. On initial review of

Plaintiff’s Complaint under 28 U.S.C. §§ 1915(e)(2) and 1915A, the Court

found that Plaintiff had asserted wholly unrelated claims against the different

Defendants and allowed Plaintiff thirty (30) days to amend his Complaint to



       Case 3:17-cv-00274-MR Document 75 Filed 07/10/20 Page 1 of 25
comply with Rules 18 and 20 of the Federal Rules of Civil Procedure. [Doc.

11 at 2-3].      Plaintiff timely filed an Amended Complaint, naming as

Defendants Sami Hassan, M.D., identified as a physician employed by the

N.C. Department of Public Safety (NCDPS); R. David Mitchell, identified as

the “Superintendent/Regional Director” of the NCDPS; Gregory Haynes,

M.D., identified an NCDPS physician; and FNU Dixon, identified as a Nurse

Supervisor for the NCDPS.1           Plaintiff claims these Defendants violated

Plaintiff’s rights under the Eighth Amendment through their deliberate

indifference to Plaintiff’s serious medical needs while Plaintiff was housed at

Lanesboro Correctional Institution (“Lanseboro”). Plaintiff seeks monetary

damages, including punitive damages, and injunctive relief.

      Defendants Haynes moved to dismiss pursuant to Rule 12(b)(6) and

for summary judgment.          [Doc. 55].       Defendant Mitchell also moved for

summary judgment. [Doc. 59]. Thereafter, the Court entered an order in

accordance with Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975),

advising Plaintiff of the requirements for filing a response to the summary

judgment motions and of the manner in which evidence could be submitted

to the Court. [Docs. 58, 62]. At this time, Defendants Hassan and Dixon had


1The Plaintiff named Defendant Gregory Haynes as “FNU Haines.” His proper name has
since been substituted in the docket in this matter. Nurse Dixon has not been not further
identified in this matter.

                                            2

        Case 3:17-cv-00274-MR Document 75 Filed 07/10/20 Page 2 of 25
not yet been served.2 Plaintiff timely responded to the motions to dismiss

and for summary judgment by Defendants Haynes and Mitchell. [Docs. 67,

67-1 through 67-8]. Defendant Haynes filed a reply brief [Doc. 68] and

Plaintiff filed an unauthorized surreply [Doc. 69], which will not be considered

by the Court.

        On April 22, 2020, the Court ordered that it would dismiss Defendants

Hassan and Dixon if Plaintiff did not show good cause for his failure to serve

these Defendants within fourteen (14) days. [Doc. 70]. On May 21, 2020,

having received no response from Plaintiff, the Court dismissed Defendants

Hassan and Dixon.3 [Doc. 71]. As such, this matter proceeds against only

Defendants Mitchell and Haynes.




2The efforts undertaken by the Clerk of this Court and the U.S. Marshal to serve these
Defendants is fully set forth in Docket No. 70.
3The next day, Plaintiff filed a response to the Court’s show cause order that was dated
May 1, 2020, but not postmarked until May 19, 2020. [Docs. 73, 73-3]. On June 19,
2010, Plaintiff filed a “Motion/Request Relief from Judgment or Order” pursuant to Rule
60 of the Federal Rules of Civil Procedure in which he seeks relief from the Court’s Order
dismissing Defendants Hassan and Dixon. [Doc. 74]. In his Rule 60 motion, Plaintiff
acknowledges that he “is responsible for timely filing any documents with the court” but
that he “has no control over the officials or how they process his mail.” [Id. at 2]. Plaintiff
has not stated adequate grounds for relief under Rule 60. Furthermore, even if Plaintiff’s
response to the Court’s show cause Order had been timely filed, Plaintiff failed to show
good cause therein for his failure to effectuate service on Defendants Hassan and Dixon.
[See Doc. 73].
                                              3

         Case 3:17-cv-00274-MR Document 75 Filed 07/10/20 Page 3 of 25
II.   STANDARD OF REVIEW

      A.    Motion to Dismiss

      On a motion to dismiss for failure to state a claim, the Court must

accept the factual allegations of the claim as true and construe them in the

light most favorable to the non-moving party. Coleman v. Maryland Ct. of

Appeals, 626 F.3d 187, 189 (4th Cir. 2010). To survive the motion, the

“complaint must contain sufficient factual matter, accepted as true, ‘to state

a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

To be “plausible on its face,” a plaintiff must demonstrate more than “a sheer

possibility that a defendant has acted unlawfully.” Id. A plaintiff therefore

must “articulate facts, when accepted as true, that ‘show’ that the plaintiff has

stated a claim entitling [it] to relief, i.e., the ‘plausibility of entitlement to

relief.’” Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (quoting

Iqbal, 556 U.S. 662 at 678).

      B.    Summary Judgment

      Summary judgment shall be granted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” FED. R. CIV. P. 56(a). A factual dispute is

genuine “if the evidence is such that a reasonable jury could return a verdict


                                        4

        Case 3:17-cv-00274-MR Document 75 Filed 07/10/20 Page 4 of 25
for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A fact is material only if it might affect the outcome of the suit under

governing law. Id.

      The movant has the “initial responsibility of informing the district court

of the basis for its motion, and identifying those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file, together with

the affidavits, if any, which it believes demonstrate the absence of a genuine

issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(internal citations omitted).

      Once this initial burden is met, the burden shifts to the nonmoving

party. The nonmoving party “must set forth specific facts showing that there

is a genuine issue for trial.” Id. at 322 n.3. The nonmoving party may not

rely upon mere allegations or denials of allegations in his pleadings to defeat

a motion for summary judgment. Id. at 324. Rather, the nonmoving party

must oppose a proper summary judgment motion with citation to

“depositions, documents, electronically stored information, affidavits or

declarations, stipulations …, admissions, interrogatory answers, or other

materials” in the record. See id.; Fed. R. Civ. P. 56(c)(1)(a). Namely, the

nonmoving party must present sufficient evidence from which “a reasonable

jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at


                                       5

        Case 3:17-cv-00274-MR Document 75 Filed 07/10/20 Page 5 of 25
248; accord Sylvia Dev. Corp. v. Calvert County, Md., 48 F.3d 810, 818 (4th

Cir. 1995).

       When ruling on a summary judgment motion, a court must view the

evidence and any inferences from the evidence in the light most favorable to

the nonmoving party. Anderson, 477 U.S. at 255. “‘Where the record taken

as a whole could not lead a rational trier of fact to find for the nonmoving

party, there is no genuine issue for trial.’” Ricci v. DeStefano, 129 S. Ct.

2658, 2677 (2009) (quoting Matsushita v. Zenith Radio Corp., 475 U.S. 574,

587 (1986)).

III.   FACTUAL BACKGROUND

       As to Dr. Haynes, Plaintiff alleged that Dr. Haynes took Plaintiff off

Fioricet,4 a medication that effectively treated Plaintiff, and “deliberately

placed [Plaintiff] back on medicine that caused adverse side affects [sic] …

despite [Plaintiff’s] pleas and concern for [his] health.” [Doc. 16 at 8]. Plaintiff

also alleges that he wrote Dr. Haynes “a letter attached to the request form.”

[Doc. 1 at 17].




4 Fioricet contains a combination of acetaminophen (Tylenol), butalbital, and caffeine. It
is typically used to treat tension headaches. Butalbital is a barbiturate or sedative that
helps to decrease anxiety and causes sleepiness and relaxation. According to the
prescribing information for Fioricet, “butalbital is habit-forming and potentially abusable.”
Further, “tolerance, psychological, and physical dependence may occur especially
following prolonged use of high doses” because of the barbiturate component of the drug.
                                             6

         Case 3:17-cv-00274-MR Document 75 Filed 07/10/20 Page 6 of 25
      As to Defendant Mitchell, Plaintiff alleged that Plaintiff wrote numerous

letters and request forms to Mitchell, making him aware of the cruel and

unusual treatment Plaintiff was receiving and Mitchell never answered one

letter. [Doc. 16 at 7]. Plaintiff contends that Mitchell’s refusal to act in

response to Plaintiff’s letters constituted deliberate indifference. [Id., see

Doc. 1 at 4].

      The evidentiary forecast before the Court demonstrates the absence

of a genuine issue of material fact on Plaintiff’s claims. This forecast consists

of the Affidavit of Defendant Mitchell, Plaintiff’s medical records, various

prison records and correspondence from and to the Plaintiff, and an

“Affirmation/Declaration” by Plaintiff signed under penalty of perjury. The

Court describes the forecast of evidence only as it relates to Plaintiff’s claims

against Defendants Haynes and Mitchell.

      Defendants’ evidence tends to show the following. Defendant Mitchell

worked for the NCDPS from 1994 until his retirement in January 2019. [Doc.

61-1 at ¶ 2]. At the time Plaintiff filed this action in November 2017 and on

Defendant Mitchell’s retirement, Mitchell was the Western Region Director of

Prisons for the NCDPS. [Id. at ¶ 6]. As the Region Director, Mitchell had no

role in the provision of medical care to individual prisoners nor did Mitchell

supervise medical providers in their provision of care to prisoners. [Id. at ¶


                                        7

       Case 3:17-cv-00274-MR Document 75 Filed 07/10/20 Page 7 of 25
8]. Defendant Mitchell has no medical education or training and was never

involved in the medical care decision making process for any particular

prisoner. [Id. at ¶¶ 10-12]. Further, Defendant Mitchell did not have authority

over the medical decision-making of any medical provider. [Id. at ¶¶ 30-31].

Defendant Mitchell was not involved in any aspect of Plaintiff’s medical care

and has no knowledge of what symptoms Plaintiff experienced or what

diagnoses or treatment(s) Plaintiff received. [Id. at ¶¶ 20-26]. On occasion,

as Region Director, Defendant Mitchell would receive correspondence from

prisoners voicing concern or making complaints about medical care they

were receiving. [Id. at ¶ 27]. Depending on the nature of the concerns or

complaints, Mitchell would direct the correspondence to certain other

officials, such as the Directors of Nursing of a facility. [Id. at ¶ 28]. Defendant

Mitchell never directed a medical provider to undertake any particular course

of treatment and, as Region Director, did not and would not have intervened

in the medical decision-making process. [Id. at ¶¶ 34-35].

      Defendant Haynes is a medical doctor who provided care to Plaintiff at

Lanesboro. [See Doc. 56-1]. On February 1, 2016, Plaintiff had a follow up

appointment with Dr. Haynes for treatment of Plaintiff’s headaches. [Id. at

1]. Dr. Haynes noted that Plaintiff had complained of migraines since 2011

and that light and noise aggravated Plaintiff’s headaches. [Id.]. At this visit,


                                         8

        Case 3:17-cv-00274-MR Document 75 Filed 07/10/20 Page 8 of 25
Dr. Haynes prescribed Excedrin Migraine; Metoprolol Tartrate; and

“BUTAL/APAP/CAF” (Butalbital, Acetaminophen, and Caffeine), which is the

generic name for Fioricet, to treat Plaintiff’s chronic migraines. [Id. at 2-3].

         On August 28, 2017, after Plaintiff had filed the Complaint in this

matter, Plaintiff saw Dr. Haynes for follow up care related to Plaintiff’s chronic

back and neck pain from a motor vehicle accident six years previously and

a fall down stairs three years previously. [Doc. 56-1 at 4]. At this visit, Dr.

Haynes prescribed Carbamazepine, which is indicated for chronic pain

syndrome, and Excedrin Migraine and Propranolol HCl (“Propranolol”) (20

milligrams two times daily), which are indicated for migraine treatment.5 [Id.

at 5].

         On October 18, 2017, a note was entered in Plaintiff’s medical record

reflecting that he refused his Propranolol HCl and signed a medication

refusal form. [Doc. 56-1 at 6]. Plaintiff requested to be placed on Fioricet for

his migraines instead. Dr. Haynes declined to prescribe Plaintiff Fioricet at

that time and recommended that Plaintiff discontinue the Propranolol in

accordance with Plaintiff’s request. [Id.].



5The medical record submitted by Dr. Haynes for this visit is incomplete, containing only
the first two pages of a three-page record. [See Doc. 56-1 at 4-5; cf. Doc. 67-8 at 7-9].
The missing page notes new prescriptions for two other irrelevant medications and an
order for x-rays to assess Plaintiff’s complaints of “low back, neck, and right hand pain,”
as discussed more fully below. [Doc. 67-8 at 9].
                                            9

          Case 3:17-cv-00274-MR Document 75 Filed 07/10/20 Page 9 of 25
      Plaintiff’s medication administration records reflect that between June

7, 2016 and December 30, 2017, Plaintiff refused various medications at

least thirty-eight (38) times. [Doc. 56-1 at 11-15].

      On February 22, 2018, Plaintiff again saw Dr. Haynes for a follow up

visit. At this visit, Plaintiff complained of his continued chronic right ankle

pain from the 2011 motor vehicle accident, lower back pain, and headaches.

[Doc. 56-1 at 7]. Dr. Haynes recommended physical therapy for Plaintiff,

noting that Plaintiff was having difficulty walking. [Id. at 9]. At this visit, Dr.

Haynes prescribed Fioricet to treat Plaintiff’s migraines and Carbamazepine

for chronic pain syndrome. [Id. at 8]. Dr. Haynes discontinued Plaintiff’s

prescription for “APAP/ASA/CAF” (Acetominophen, Aspirin, and Caffeine) at

this time. [Id.]. Plaintiff’s medical record further reflects that, on July 26,

2018, Dr. Haynes renewed Plaintiff’s prescription for Fioricet. [Id. at 10].

      In response to Defendants’ forecast of evidence, Plaintiff presents the

following forecast of evidence relevant to his claims against Defendant

Mitchell and Haynes. On or about May 31, 2014, Plaintiff went upstairs to

take a shower, as he normally does “to work [his] ankle out by using the steps

since [he had not] been able to receive any treatment [at Lanesboro]” for his

ankle, which he had injured in a motor vehicle accident in 2011. [Doc. 67-5

at 7; see 56-1 at 7]. On his way back down the stairs, Plaintiff felt “an


                                        10

       Case 3:17-cv-00274-MR Document 75 Filed 07/10/20 Page 10 of 25
excruciating sharp pain” that Plaintiff always felt when he “land[ed] [his] right

foot at the wrong angle.” [Id. at 7]. Plaintiff’s leg buckled and he fell forward.

Plaintiff’s impact was cushioned by Officer Martinez, who was presumably

accompanying Plaintiff down the stairs after Plaintiff’s shower. [Id.]. Officer

Martinez “practically saved [Plaintiff] from a more severe injury or even

death.” [Id.]. Plaintiff hit the ground and “Sgt. Diamond did an outstanding

job keeping [Plaintiff] conscious.”      [Id.].   Someone removed Plaintiff’s

handcuffs waiting for the EMS to arrive. [Id.]. Plaintiff was transported to

Anson Community Hospital for treatment. [See Doc. 67-5 at 8]. Plaintiff

underwent several imaging studies there to assess possible injuries to his

ankle, spinal cord, and head. [See id. at 9-14]. Plaintiff’s right ankle was x-

rayed, which showed a “questionable avulsion fracture at the distal aspect of

the fibula” and “chronic sequela of a[n] avulsion facture at the medial

malleolus.” [Id. at 12]. All other studies were negative. Plaintiff was placed

in a splint, given crutches, and discharged the same day. [Id. at 14].

      On August 8, 2014, Plaintiff wrote Dr. Haynes a letter regarding

Plaintiff’s “medical situation.” [Doc. 67-3 at 8]. In the letter, Plaintiff stated,

“I really hate the fact that you just came in on the end of the treatment I’ve

been receiving (rather the lack thereof) since I’ve been here.” “…Not to

flatter you, but until NOW, no doctor has taken any real interest in my medical


                                        11

       Case 3:17-cv-00274-MR Document 75 Filed 07/10/20 Page 11 of 25
needs. You’re smart, because you just read my file and pointed directly to

the spot on my ankle that gives me the most pain. The other doctors couldn’t

but guess and didn’t care.” [Id.]. Plaintiff wrote to Dr. Haynes that:

            The medicine you just prescribed to me I had to stop
            taking because it seemed to make my problems
            worse and also making my chest hurt. Like in my
            heart. I feel sharp pains sporadically. I sweat more
            and lost my apetite [sic]. And I couldn’t remember
            how to take the meds or at what times. So I tried just
            taking one instead of all 3 at the same time, but it
            never prevented my migraines nor dizzy spells or
            flashbacks. I have to write everything down because
            I’m scared of something happening with my brain,
            like an aneurysm or something. The orthopedic
            specialist said I had avascular necrosis in my ankle
            and the neurosurgeon said he couldn’t tell me if my
            brain would ever fully recover [from previous
            traumatic brain injury]. And [Dr. Haynes], I’m scared.

[Doc. 67-3 at 9]. Plaintiff also relayed that, on July 17, 2014, he fell in his

cell because of an intense migraine and he cannot remember if he fell

because of his ankle or because he was dizzy and fainted. [Id.]. Plaintiff

then asked Dr. Haynes for help because Plaintiff had already “filled out the

necessary sick call follow ups.” [Id.]. The evidence of record does not reflect

whether Dr. Haynes ever received this letter.

      On August 27, 2014, Plaintiff prepared an Inmate Request for

Information directed to Defendant Mitchell as “Superintendent.” [Doc. 67-3

at 12]. In this Request, Plaintiff references a F.O.I.A. request Plaintiff had


                                      12

       Case 3:17-cv-00274-MR Document 75 Filed 07/10/20 Page 12 of 25
sent to “Mr. Solomon” seeking access to “the policy book,” but which Plaintiff

notes “was directed to [Defendant Mitchell].”6                [Id.].   A staff member

responded to Plaintiff’s Request on September 2, 2014, stating “[y]our letter

was not intercepted.            It was sent to Mr. Mitchell through CTS

[Correspondence Tracking System].                A copy of your original letter is

attached.” [Id.].

        On November 18, 2014, Plaintiff wrote a letter to Defendant Mitchell as

“Superintendent of L.C.I.,” in which Plaintiff outlines “several pressing

matters” at Lanesboro. [Doc. 67-3]. In this letter, Plaintiff noted that he could

not file a grievance because he already had one pending “concerning the

lack of medical treatment, the disrespectful nurse Patch, the mistreatment,

negligence, etc.,” so he was instead writing Defendant Mitchell to address

the issues that have arisen. [Id. at 19]. In the letter, Plaintiff’s claimed that

on November 15, 2014 his cell was searched while Plaintiff was held in a

“holding cage” for an hour. When he returned to his cell, Plaintiff discovered

that many of his belongings were destroyed and much of his “legal work,”

photographs, and spiritual materials were missing or “trashed.” [Id. at 19-


6 Plaintiff’s
            F.O.I.A. (Freedom of Information Act) request was dated August 5, 2014 and
seeks various policies, standards, and regulations related to the medical and mental
health care of prisoners. [Doc. 67-3 at 11]. Plaintiff stated that he had a “compelling need
dealing with both medical and mental health stemming from a vehicular accident as well
as falling down the stairs here at [Lanesboro] and in return receiving inadequate care,
which is an ongoing problem for [Plaintiff].” [Id.].
                                            13

          Case 3:17-cv-00274-MR Document 75 Filed 07/10/20 Page 13 of 25
20]. Plaintiff also complained that certain officers were harassing him, that

he had been unable to participate in recreation time since September

because Sergeant Horne would take his crutches, that he had not had his

haircut in three months, that Plaintiff’s medical issues were not being

adequately treated, and that an important piece of his mail had been lost.

[Id. at 21-22]. Finally, Plaintiff advised Defendant Mitchell that he intended

to litigate “the matter of [his] personal and spiritual property.” [Id. at 22].

        On April 30, 2015, Plaintiff filed a grievance regarding various medical

issues and concerns.7 [Doc. 67-3 at 35-38].                  Plaintiff appears to have

predominantly grieved his alleged lack of timely access to medical care and

the failure to appropriately treat his ankle pain and migraines.                      In the

grievance, Plaintiff writes, “Dr. [Haynes] is fairly decent, by far the best doctor

this facility has had, yet he fails to treat me on my ankle, looking at old X-

rays. I was given Ibuprofen which doesn’t help at all. I have yet to be given

a cane, I can’t exercise due to I’ve been refused Dr. Two Shoes.” [Id. at 36].

There is no evidence that Dr. Haynes was provided with this grievance or

otherwise aware of it.




7 The first page of the grievance is, in very large part, completely illegible. [See Doc. 67-
3 at 35]. As such, the Court’s recitation of the relevant portions of the grievance is derived
solely from the remaining pages of the document. [See id. at 36-38].
                                             14

         Case 3:17-cv-00274-MR Document 75 Filed 07/10/20 Page 14 of 25
      On April 1, 2016, Plaintiff wrote a letter to Defendant Mitchell in which

Plaintiff states, “[t]his is my last attempt to try to get you to address the

plethora of malfeasance behavior from your staff as well as the messed up

medical facility here.” [Doc. 67-3 at 42]. In this letter, Plaintiff enumerates

various complaints, including his need for “REAL medical attention” and

mental health treatment, the destruction of Plaintiff’s “property, legal [and]

personal items,” and interference with and destruction of Plaintiff’s mail. [Id.].

      Plaintiff also includes in his summary judgment materials the medical

record from his August 28, 2017 visit with Dr. Haynes, which is described

above. Again, at that visit, Plaintiff saw Dr. Haynes in follow up for Plaintiff’s

chronic back and neck pain related to a previous motor vehicle accident.

[Doc. 67-8 at 7]. Dr. Haynes prescribed Carbamazepine, Excedrin Migraine,

and Propranolol, and ordered x-rays of Plaintiff’s spine and right hand. [Id.

at 8]. The x-rays were taken on August 31, 2017 and the results reviewed

by Dr. Haynes on September 4, 2017. [Id. at 13-15]. There did not appear

to be any significant findings. [See id. at 13-14]. On September 10, 2017,

Plaintiff prepared a Request for Information directed to Dr. Haynes. [Doc.

67-6 at 11].    In this “Request,” Plaintiff wrote that he cannot take the

medications that Dr. Haynes prescribed on August 28, 2017 and gave a list

of medications that Plaintiff claims to have been previously prescribed.


                                        15

       Case 3:17-cv-00274-MR Document 75 Filed 07/10/20 Page 15 of 25
These included Diclofenac, Acetaminophen (Tylenol), Propranolol, and

Fluoxetine. [Id.]. Plaintiff also referenced Fioricet in this Request and the fact

of never having experienced side effects from it. [Id.]. The staff responded

to Plaintiff’s Request, advising Plaintiff that he “need[ed] to submit a sick call

to see the provider again.” [Id.]. There is no evidence in the record that Dr.

Haynes was given or otherwise aware of this Request.

         On September 26, 2017, Plaintiff submitted a grievance for the “gross,

inadequate, even recklessly endangering medical treatment [he] just

received from Dr. Haynes.” [Doc. 67-7 at 1]. In the grievance, Plaintiff

complained that Dr. Haynes refused to prescribe Plaintiff Fioricet at Plaintiff’s

August 28, 2017 visit. Plaintiff claimed that Dr. Haynes initially prescribed

Plaintiff Fioricet, but that Plaintiff’s medical record reflected no such past

prescription and that Dr. Haynes, therefore, refused to prescribe it. [Id. at 2-

3]. Plaintiff also complained that Dr. Haynes had prescribed Propranolol in

the past and that Plaintiff had “written sick calls and subsequent grievances”

complaining about this medicine giving Plaintiff shortness of breath, chest

pains, itching, and blurred vision.8 [Id. at 4-5]. Further, Plaintiff complained

that despite those sick calls and grievances, Dr. Haynes again prescribed

Propranolol to Plaintiff. [Id. at 5]. Plaintiff also reported that despite having


8   Evidence of these sick calls is not included in Plaintiff’s summary judgment materials.
                                              16

           Case 3:17-cv-00274-MR Document 75 Filed 07/10/20 Page 16 of 25
suffered the above side effects, he decided “out of good faith” to take the

Propranolol for almost a month and experienced the same side effects. [Id.].

Plaintiff also stated that he was unsure if Dr. Haynes had a “personal

vendetta” against Plaintiff because Plaintiff included him in the instant

lawsuit. [Id. at 4].

      On October 18, 2017, Plaintiff signed a Medical Treatment Refusal in

which his refusal to take Propranolol was documented. [Doc. 67-6]. In the

Refusal, Plaintiff stated that he was having “hard side effect” from the

Propranolol and “want[s] to be back on Fioricet for Migraine.” [Id.].

      This matter is now ripe for disposition.

IV.   DISCUSSION

      Claims under 42 U.S.C. § 1983 based on an alleged lack of or

inappropriate medical treatment fall within the Eighth Amendment’s

prohibition against cruel and unusual punishment. Estelle v. Gamble, 429

U.S. 97, 104 (1976). To state a claim under the Eighth Amendment, a

plaintiff must show a “deliberate indifference to serious medical needs” of the

inmate. Id. “Deliberate indifference requires a showing that the defendants

actually knew of and disregarded a substantial risk of serious injury to the

detainee or that they actually knew of and ignored a detainee’s serious need

for medical care.” Young v. City of Mt. Ranier, 238 F.3d 567, 575-76 (4th


                                      17

       Case 3:17-cv-00274-MR Document 75 Filed 07/10/20 Page 17 of 25
Cir. 2001) (citations omitted). “To establish that a health care provider’s

actions constitute deliberate indifference to a serious medical need, the

treatment must be so grossly incompetent, inadequate, or excessive as to

shock the conscience or to be intolerable to fundamental fairness.” Miltier v.

Beorn, 896 F.2d 848, 851 (4th Cir. 1990).

      Allegations that might be sufficient to support negligence and medical

malpractice claims do not, without more, rise to the level of a cognizable

Section 1983 claim. Estelle, 429 U.S. at 106; Grayson v. Peed, 195 F.3d

692, 695 (4th Cir. 1999) (“Deliberate indifference is a very high standard—a

showing of mere negligence will not meet it.”). “[E]ven if a prison doctor is

mistaken or negligent in his diagnosis or treatment, no constitutional issue is

raised absent evidence of abuse, intentional mistreatment, or denial of

medical attention.” Stokes v. Hurdle, 393 F. Supp. 757, 762 (D. Md. 1975),

aff’d, 535 F.2d 1250 (4th Cir. 1976). The constitutional right is to medical

care. No right exists to the type or scope of care desired by the individual

prisoner. Id. at 763. Therefore, a disagreement “between an inmate and a

physician over the inmate’s proper medical care [does] not state a § 1983

claim unless exceptional circumstances are alleged.” Wright v. Collins, 766

F.2d 841, 849 (4th Cir. 1985) (dismissing the plaintiff’s § 1983 claim against

a defendant physician for allegedly discharging the plaintiff too early from a


                                      18

       Case 3:17-cv-00274-MR Document 75 Filed 07/10/20 Page 18 of 25
medical clinic, as such claim did not rise to the level of deliberate indifference

but would, “at most, constitute a claim of medical malpractice”).

      To be found liable under the Eighth Amendment, a prison official must

know of and consciously or intentionally disregard “an excessive risk to

inmate health or safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994);

Johnson v. Quinones, 145 F.3d 164, 167 (4th Cir. 1998). Farmer, 511 U.S.

825, 837 (1994). A prison official, however, is not liable if he knew the

underlying facts but believed, even if unsoundly, that the risk to which the

facts gave rise was insubstantial or nonexistent. Farmer, 511 U.S. at 837.

      A.    Defendant Haynes

            1.    Motion to Dismiss

      Plaintiff’s claim against Dr. Haynes in this matter is limited to an alleged

violation of Plaintiff’s Eighth Amendment rights through Dr. Haynes’

deliberate indifference to Plaintiff’s serious medical needs. Plaintiff did not

state a claim for medical negligence against Dr. Haynes nor was one

recognized in the Court’s initial review Order in this case. [See Doc. 17].

      The Court notes, however, that to the extent Plaintiff intended to assert

a state law claim of medical negligence against Dr. Haynes, Plaintiff failed to

comply with North Carolina’s legal requirements for pursuing a medical

malpractice claim. Rule 9(j) of the North Carolina Rules of Civil Procedure


                                        19

       Case 3:17-cv-00274-MR Document 75 Filed 07/10/20 Page 19 of 25
requires plaintiffs asserting medical malpractice actions to obtain an expert

review of “the medical care and all medical records” before filing a lawsuit,

and for a medical expert to certify that. N.C. Gen. Stat. § 1A-1, Rule 9(j).

Plaintiff failed to include a Rule 9(j) expert witness certification as to any

potential medical malpractice claim, nor did he file a motion to qualify any

reviewing expert “with the complaint,” as required by Rule 9(j)(2), nor did he

mention the common law doctrine of res ipsa loquitur doctrine or allege any

facts giving rise to application of that doctrine.

      In sum, because Plaintiff failed to comply with Rule 9(j), any state law

medical negligence claim Plaintiff intended to assert must be dismissed.

Estate of Williams-Moore v. Alliance One Receivables Mgmt., Inc., 335 F.

Supp. 2d 636, 649 (M.D.N.C. 2004) (failure to comply with Rule 9(j) is

grounds for dismissal of a state medical malpractice claim filed in federal

court); Frazier v. Angel Med. Ctr., 308 F. Supp. 2d 671, 676-77 (W.D.N.C.

2004) (same).

            2.     Summary Judgment

      To succeed on a claim against Defendant Haynes under the Eighth

Amendment, Plaintiff must show a deliberate indifference to Plaintiff’s

serious medical needs.       Estelle, 429 U.S. at 104.    To establish such

indifference, the “treatment must be so grossly incompetent, inadequate, or


                                        20

       Case 3:17-cv-00274-MR Document 75 Filed 07/10/20 Page 20 of 25
excessive as to shock the conscious or to be intolerable to fundamental

fairness.” Miltier, 896 F.2d at 851. Absent exceptional circumstances, a

disagreement between a prisoner and a physician over the prisoner’s proper

medical care is not grounds for a § 1983 claim. Wright, 766 F.2d at 849.

      Here, the forecast of evidence shows, at best, a disagreement between

Dr. Haynes and the Plaintiff regarding whether Plaintiff should be prescribed

Fioricet for his migraines. Although Plaintiff presents a forecast of evidence

tending to show that he experienced some delays in receiving care, no

evidence suggests that these delays were the fault of Dr. Haynes. Further,

when Dr. Haynes treated Plaintiff, he consistently prescribed multiple

medications in attempts to treat Plaintiff’s headaches, making modifications

to the treatment regimen over time. While Plaintiff forecasts evidence that

he complained to Dr. Haynes regarding side effects Plaintiff experienced

from Propranolol, Plaintiff was not required to take this medication (and in

fact refused to take it and other medications repeatedly) and was prescribed

Fioricet to treat his migraines, although not continuously. As noted, Fioricet

contains a barbiturate and is habit-forming. Limitations on its prescription

among inmates, or in the general population for that matter, hardly connotes

deliberate indifference, but rather intentional deliberation regarding a

balance of factors.    The forecast of evidence shows that Dr. Haynes


                                      21

       Case 3:17-cv-00274-MR Document 75 Filed 07/10/20 Page 21 of 25
addressed Plaintiff’s serious medical needs and that Plaintiff simply wanted

Dr. Haynes to prescribe a medication that Dr. Haynes intentionally declined

to prescribe for Plaintiff during certain periods. This is insufficient to go to a

jury on a § 1983 claim under the Eighth Amendment against Dr. Haynes.

Summary judgment is, therefore, appropriate.

      B.    Defendant Mitchell

      Plaintiff’s claim for deliberate indifference against Defendant Mitchell

revolves entirely on Plaintiff’s correspondence to Defendant Mitchell in which

Plaintiff notifies Mitchell of the allegedly inadequate medical treatment

Plaintiff was receiving. The forecast of evidence shows that Defendant

Mitchell was employed by the NCDPS as the Western Region Director of

Prisons at the relevant times. In this role, Mitchell was not involved in any

aspect of the medical care of prisoners at Lanesboro and never intervened

in any aspect of medical decision-making. Furthermore, Mitchell, as Region

Director, would on occasion receives correspondence from prisoners making

complaints about medical care they were receiving.           Depending on the

nature of the concerns, Mitchell would direct the correspondence to certain

other prison officials. Defendant Mitchell was not involved in any aspect of

Plaintiff’s medical care and had no knowledge of Plaintiff’s symptoms,

diagnoses, or treatments.       Plaintiff’s forecast of evidence shows that


                                        22

       Case 3:17-cv-00274-MR Document 75 Filed 07/10/20 Page 22 of 25
Plaintiff’s F.O.I.A. request was directed to Defendant Mitchell. This request

referenced “inadequate care” received by Plaintiff for his “medical and

mental health” at Lanesboro. Plaintiff also wrote two letters to Defendant

Mitchell, one in 2014 and one in 2016, in which Plaintiff enumerates several

complaints regarding certain events at Lanesboro. In the 2014 letter, Plaintiff

complained that his medical issues were not being adequately treated and

in the 2016 letter that he needed “REAL medical attention.”

      Plaintiff has not raised a genuine issue for trial here. Specifically,

Plaintiff has failed to establish that Defendant Mitchell had the requisite state

of mind to establish “deliberate indifference” under the law.        Deliberate

indifference describes a state of mind more blameworthy than negligence,

requiring (1) that a defendant have been personally aware of facts from

which the inference could be drawn that Plaintiff would suffer a substantial

risk of serious harm; and (2) that the defendant had actually drawn the

inference and recognized the existence of such a risk. Farmer, 511 U.S.

825, 837 (1994).     Further, a prison official is not liable if he knew the

underlying facts but believed, even if unsoundly, that the risk to which the

facts gave rise was insubstantial or nonexistent. Id. at 837.

      The forecast of evidence in this case fails to satisfy either of these

elements as to Defendant Mitchell’s state of mind.             Plaintiff’s vague


                                       23

       Case 3:17-cv-00274-MR Document 75 Filed 07/10/20 Page 23 of 25
references to receiving inadequate medical care could not have alerted

Defendant Mitchell to a substantial risk of serious harm to hold a prison

official liable for deliberate indifference to a serious medical need under the

Eighth Amendment. Further, there is no evidence that Defendant Mitchell

actually drew the inference and recognized the existence of such risk, even

if Plaintiff’s correspondence were sufficient to alert Mitchel to the risk of harm.

      As such, Plaintiff has also failed to raise a genuine issue of material

fact as to Defendant Mitchell. Summary judgment for Defendant Mitchell is,

therefore, appropriate.

IV.   CONCLUSION

      In sum, for the reasons stated herein, the Court grants summary

judgment for Defendants Haynes and Mitchell.

      IT IS, THEREFORE, ORDERED that Defendant Haynes’ Motion to

Dismiss [Doc. 55] is GRANTED as to any claim for medical negligence;

Defendant Haynes’ Motion for Summary Judgment [Doc. 55] is GRANTED;

and Defendant Mitchell’s Motion for Summary Judgment [Doc. 59] is

GRANTED and this action is dismissed with prejudice.

      IT IS FURTHER ORDERED that Plaintiff’s “Motion/Request Relief from

Judgment or Order” [Doc. 74] is DENIED.




                                        24

       Case 3:17-cv-00274-MR Document 75 Filed 07/10/20 Page 24 of 25
The Clerk is respectfully instructed to terminate this action.

IT IS SO ORDERED.
                              Signed: July 9, 2020




                                 25

 Case 3:17-cv-00274-MR Document 75 Filed 07/10/20 Page 25 of 25
